United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Riverside Law LLP175 Strafford AvenueSuite 100Wayne PA PENNSYLVANIA 19087

In re Application of:
Abou-Gharbia et al.
Serial No.: 16303723
Filed:  November 21, 2018
Attorney Docket No.: 206017-0092-00-US.608333

This is in response to the petition under 37 CFR § 1.59(b), filed May 19, 2022 to expunge information from the above identified application.   This application has not been allowed. 

Petitioner respectfully petitions to expunge the following reference from the above- identified application file:  Liu, Y., (2016) “Design and Synthesis of MC210150 Derivatives” Bachelor’s Thesis, Temple University, Philadelphia, PA, 17 pages. This reference was uploaded in Application Serial No. 1516/303,723 on May 13, 2019 and was identified as Reference 29 on an Information Disclosure Statement (PTO/SB/08) submitted the same day. The 
above-mentioned reference was mistakenly filed. This error occurred because it was mistakenly believed that the reference, which is an internal draft of a bachelor’s thesis, had previously been published when it had not. Accordingly, the reference was unintentionally submitted.  

Petitioner states either: (A) that the information contains trade secret material, proprietary material and/or material that is subject to a protective order which has not been made public; or (B) that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted, and the information has not otherwise been made public.  The petition fee set forth in 37 CFR § 1.17(g) has been paid.

This is an examined application which is currently under non-final rejection.  As such the information provided has been reviewed, in part, but proceedings in the application have not been terminated.  As stated in M.P.E.P. 724, upon allowance or other action closing prosecution in an application, petition may be made for return of Proprietary information.  The information cannot be expunged at this time. The decision on this petition will be held in abeyance until allowance of the application, mailing of an Ex parte Quayle action, or a Notice of Abandonment, at which time Petitioner may resubmit the petition. 

Please note that the Office cannot redact an IDS. Applicant will need to resubmit a new IDS without said reference.  No additional petition fee will be required at that time. For questions, please contact Marianne C. Seidel at 571-272-0584.

Marianne C. Seidel
Quality Assurance Specialist
Technology Center 1600